- \>
,,
     AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                                            FILED
                                                                                                                                      ',




                                                                                                                              APR .., 3 2020
                                                 UNITED STATES DISTRICT COUR''
                                                                                                                       CLERK US DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                    BY    I(,              , DEPUTY
                      UNITED STATES OF AMERICA                                        AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Revocation of Probation or Supervised Release)
                                            V.                                        (For Offenses Committed On or After November I, 1987)

                           ANGEL GONZALES-SILVA                                          Case Number:        19CR2778-DMS

                                                                                      Jesus Mosqueda FD
                                                                                      Defendant's Attorney
     REGISTRATION NO.                       60025298
     IZI   Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36)

     THE DEFENDANT:
     C8:I admitted guilt to violation ofallegation(s) No,                     2 (Judicial Notice taken)
                                                                              _,,__,;__c_;_..,;;_;:.:.;_;,::=:_--'-----------------

     •     was found guilty in violation ofallegation(s) No,                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

     Accordin~ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

     Allegation Number                        Nature of Violation

                       2                      Committed a federal, state or local offense




          Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984,
             IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
     material change in the defendant's economic circumstances,

                                                                                      March s 2020              Amended March 30 2020


                                                                                      HON. Da~Sabraw
                                                                                      UNITED STATES DISTRICT JUDGE
•
    AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

    DEFENDANT:                 ANGEL GONZALES-SILVA                                                    Judgment - Page 2 of2
    CASE NUMBER:               19CR2778-DMS

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     TIME SERVED, concurrent to 19cr4338-DMS




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




    •      The defendant is remanded to the custody of the United States Marshal.

    •      The defendant shall surrender to the United States Marshal for this district:
           •   at
                     ---------               A.M.             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           •     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
    •      Prisons:
           •     on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                          RETURN
    I have executed this judgment as follows:

         - Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

    at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                    DEPUTY UNITED STATES MARSHAL




                                                                                                          19CR2778-DMS
